UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7824


DONALD WAYNE SHIPE,

                Petitioner - Appellant,

          v.

TRACY S. RAY, Warden of Red Onion State Prison,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:09-cv-00454-SGW-mfu)


Submitted:   May 19, 2016                      Decided:    June 8, 2016


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Wayne Shipe, Appellant Pro Se. Donald Eldridge Jeffrey,
III, Assistant Attorney General, Richmond, Virginia; Erin Marie
Harrigan    Kulpa,    Assistant     United  States    Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Wayne Shipe seeks to appeal the district court’s

order denying Shipe’s Fed. R. Civ. P. 60(b) motion for relief

from the court’s prior judgment denying relief on his 28 U.S.C.

§ 2254 (2012) petition.           This order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)           (2012).              A       certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies       this    standard        by        demonstrating         that

reasonable jurists would find the district court’s assessment of

the   constitutional       claims     is    debatable       or       wrong.      Slack    v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003).                 When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the     motion   states    a    debatable       claim       of       the    denial   of    a

constitutional right.          Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Shipe has not made the requisite showing.                        Accordingly we deny

leave    to    proceed    in   forma       pauperis,    deny         a     certificate    of

appealability, and we dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3